THREADGILL, Acting Chief Judge.
In appeal number 97-00639, Florida Construction, Commerce and Industry Self Insurers Fund (FCCI), and Florida Employers Insurance Service Corporation, challenged a final summary judgment entered in favor of the appellee, National Union Fire Insurance Company of Pittsburgh, Pennsylvania. While the appeal was pending, this court relinquished jurisdiction to the trial court for sixty days to consider FCCI’s motion pursuant to Florida Rule of Civil Procedure 1.540(b), for relief from the final summary judgment, based on newly discovered evidence. The trial court, after a hearing, entered an order granting the motion and vacating the final summary judgment. National Union timely challenged that interlocutory order in appeal number 97-04419. This court has consolidated both appeals for disposition.
We have examined the record in case number 97-04419, and conclude that the trial court did not abuse its discretion in vacating the final summary judgment originally entered for National Union. We thus affirm the order vacating the final summary judgment without further comment. Our decision in that regard renders moot the issues in appeal number 97-00639. This cause is therefore remanded to the trial court for further proceedings.
FULMER and SALCINES, JJ., concur.